Citation Nr: 0836665	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability 
other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

This case was the subject of a September 2007 hearing before 
the undersigned Veterans Law Judge.

Entitlement to service connection for post-traumatic stress 
disorder was separately denied by the RO in November 2006.  
The November 2006 notice of disagreement identified only the 
denial of service connection for specific phobia, situational 
type, as the issue in disagreement.  The veteran has not 
subsequently sought to appeal the issue of entitlement to 
service connection for PTSD.  Thus, the issue on the title 
page of this decision excludes entitlement to service 
connection for PTSD as an issue on appeal.

As noted herein, a claim for service connection for 
psychiatric disability was previously denied in October 1984.  
Because relevant service department records were received in 
August 2006, the veteran's claim for service connection for 
psychiatric disability, as denied in October 1984, is for 
reconsideration.  See 38 C.F.R. § 3.156(c).  Furthermore, as 
will be discussed below, additional new and material 
evidence, in the form of VA treatment records, has been 
received with respect to the claim.  See 38 C.F.R. 
§ 3.156(a).  Although the RO has arguably reopened the claim 
for service connection for psychiatric disability and denied 
entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  As the Board finds herein that the claim for service 
connection for psychiatric disability is reopened, the issue 
as narrowly characterized by the RO (entitlement to service 
connection for phobia, situational type, claimed as 
claustrophobia and fear of heights), has been revised as 
reflected on the title page of this decision.

The reopened issue of entitlement to service connection for 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the October 1984 unappealed RO denial of the claim 
for service connection for psychiatric disability, evidence 
was received which not previously submitted to agency 
decisionmakers, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and was neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; this evidence raises a reasonable possibility of 
substantiating the veteran's claim.

2.  Additional relevant service department records, which 
reflect in-service behavioral and personal difficulties, were 
first received by the RO in August 2006.


CONCLUSION OF LAW

Evidence received since the October 1984 RO rating decision 
that denied service connection for psychiatric disability, 
which was the last final denial with respect to this issue, 
is new and material, and newly received service department 
records are relevant; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a),(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for service 
connection for psychiatric disability.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

In a rating decision dated in October 1984, the RO denied the 
veteran's initial claim for service connection for 
psychiatric disability, on the basis that no current 
psychiatric disability was shown at a June 1984 psychiatric 
examination.  The veteran was provided notice of the denial, 
and his appellate rights, in an RO letter dated in October 
1984.  The veteran did not submit a notice of disagreement 
within one year of the RO letter, and the October 1984 RO 
rating decision became final.  See 38 U.S.C.A. § 7105.

In August 2006, the RO received detailed service personnel 
records from the service department that confirm that the 
veteran had disciplinary, behavioral and personal 
difficulties during service, and are therefore relevant to 
the matter of whether he may have had psychiatric disability 
during service, particularly when viewed in the context of 
service treatment records that reflect psychiatric treatment 
and examination on several occasions during service.  
Regulations provide that notwithstanding other regulatory 
provisions, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
denied decided the claim, VA will reconsider the claim 
notwithstanding the requirements for new and material 
evidence set forth at 38 C.F.R. § 3.156(a).  See 38 C.F.R. 
§ 3.156(c).  Accordingly, the October 1984 RO rating decision 
that denied entitlement to service connection for psychiatric 
disability is for reconsideration pursuant to 38 C.F.R. 
§ 3.156(c).

Additionally, since the time of the October 1984 RO denial of 
the claim for service connection for psychiatric disability, 
the RO has received many records of VA treatment reflecting 
that the veteran has psychiatric disability.  Since the 
October 1984 RO denial of the veteran's claim was based on a 
finding of no current disability, this new evidence relates 
to an unestablished fact necessary to substantiate the claim, 
and was neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  Furthermore, in the context of 
service medical records that reflect psychiatric treatment 
and examination on numerous occasions, to include 
prescription of psychiatric medication, this new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the Board finds that the newly 
received VA treatment records are new and material evidence, 
warranting a reopening of the claim under the requirements of 
38 C.F.R. § 3.156(a).

In light of the foregoing, the Board finds that the 
requirements for the receipt of new and material evidence 
pursuant to 38 C.F.R. § 3.156(a) have been met.  Moreover, 
the veteran's claim for service connection for psychiatric 
disability, as denied by the RO in October 1984, is for 
reconsideration based on the receipt in August 2006 of 
relevant service department records.  See 38 C.F.R. 
§ 3.156(c).


ORDER

New and material evidence and relevant service department 
records having been received, the claim for service 
connection for psychiatric disability other than PTSD is 
reopened; the veteran's appeal is granted to this extent 
only.


REMAND

As noted above, the claim for service connection for 
psychiatric disability (other than PTSD), as denied by the RO 
in October 1984, has been reopened.  

A June 2006 record of VA treatment indicates that the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits, beginning approximately 3 1/2 years 
prior to June 2006.  Generally, VA has a duty to obtain SSA 
records when it has actual notice that the veteran was 
receiving SSA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2).

Of record is a report of VA psychiatric hospitalization at 
the VA hospital in Fort Meade, South Dakota, from February 
1975 to April 1975.  The veteran discussed this period of 
hospitalization at his September 2007 Board hearing.  (See 
September 2007 Board hearing transcript (Tr.) at 4-5.)  Since 
this hospitalization occurred within five years of the 
veteran's discharge from service, the underlying reports of 
psychiatric inpatient treatment for this hospitalization 
would be useful in adjudication of the veteran's claim.  The 
report of hospitalization contains reference to 
hospitalization and treatment for injuries sustained in an 
automobile accident, from September 1971 to October 1971, 
within 15 months of discharge from active service.  These 
records should be sought as they may contain information as 
to the veteran's psychiatric condition shortly after 
discharge from service.  At his hearing, the veteran further 
discussed treatment at mental health clinics in the 1980s in 
Hall County, Nebraska, and Buffalo County, Nebraska.  (Tr. at 
5.)  The veteran should be requested to better identify the 
dates and places of such treatment so that VA can attempt to 
obtain such records of treatment.  The veteran further 
indicated that he received psychiatric treatment at the VA 
Medical Center in Lincoln, Nebraska, at the time the 
Challenger space shuttle disaster occurred, which was in 
January 1986.  (Tr. at 6).  Such records of psychiatric 
treatment would likewise be useful in adjudication of the 
veteran's claim.  See 38 C.F.R. § 5103A.
 
Service medical records include evidence of multiple 
occasions of psychiatric treatment and examination, to 
include prescription of Thorazine, a psychiatric medication, 
on at least 14 different occasions, and Librium on another 
occasion.  A VA psychiatric hospitalization summary for the 
period from February 1975 to April 1975 indicates psychiatric 
diagnoses of alcohol addiction, and neurosis, depression with 
anxiety.  VA records of treatment and hospitalization from 
July 2003 to October 2003 reflect diagnoses of depressive 
disorder, insomnia, and somatization disorder.  A detailed 
report of June 2006 VA treatment includes a diagnosis of 
specific phobia, situational type (enclosed spaces and 
heights), and describes ongoing problems with anxiety.  The 
diagnosis of phobia of enclosed spaces and heights was 
provided in the context of a history as related by the 
veteran of feelings of fear during service while being alone 
in the pump room of a submarine and the veteran's current 
complaints of fears of heights and closed spaces.  A VA 
examination and opinion as to whether the veteran has a 
current psychiatric disorder that began during service or is 
related to any incident of service would be helpful in 
adjudication of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability from the date of his discharge 
from service forward.  After any required 
releases for medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought should include 
psychiatric inpatient treatment records at 
the VA hospital in Fort Meade, South Dakota, 
from February 1975 to April 1975 (Tr. at 4-
5); and records of hospitalization and 
treatment for injuries sustained in an 
automobile accident, from September 1971 to 
October 1971, at the same facility.

If dates and times of service and any 
required releases for medical information 
are provided by the veteran, the records 
sought should also include those of 
treatment at mental health clinics in the 
1980s in Hall County, Nebraska, and Buffalo 
County, Nebraska.  (Tr. at 5.)  

The records sought should also include those 
of psychiatric treatment at the VA Medical 
Center in Lincoln , Nebraska, at the time 
the Challenger space shuttle disaster 
occurred, which was in January 1986.  (Tr. 
at 6). 

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has a current 
psychiatric disorder that began during 
service or is related to any incident of 
service.

The RO should send the claims files to the 
examiner for review, and the clinician should 
indicate that the claims files were reviewed, 
to include the veteran's service treatment 
records and service personnel records, and 
records of VA psychiatric treatment and VA 
psychiatric hospitalization.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issue of entitlement to 
service connection for psychiatric 
disability other than PTSD.  If the benefit 
sought remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


